*597Bronx County was a proper venue for this action alleging false arrest, false imprisonment, malicious prosecution, assault, battery and civil rights violations. It is uncontested that plaintiff was arrested in Bronx County, and the alleged assault and battery, and related alleged civil rights violations, arose in Bronx County (CPLR 504 [3]; see Garces v City of New York, 60 AD3d 551 [2009]). Moreover defendants did not make a demand for a change of venue as required by CPLR 511 (a). Defendants have made no showing that the convenience of witnesses required a change of venue to New York County, nor have they persuasively argued that the ends of justice favor such a change (CPLR 510 [3]). Concur — Tom, J.P, Friedman, Sweeny, Moskowitz and DeGrasse, JJ.